Citation Nr: 1724580	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing was held in August 2012 before the undersigned Veterans Law Judge.  The hearing included testimony of the issues of service connection for bilateral eye disability, hearing loss, and posttraumatic stress disorder.

In September 2014, the Board, in pertinent part, remanded the issue of entitlement to service connection for a bilateral eye disability for further development.  The Board also denied the claim for service connection for bilateral hearing loss and remanded the claim for service connection for PTSD; the RO subsequently granted service connection for PTSD in a January 2015 rating decision.

In September 2016 and January 2017, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's current left and right eye disabilities, diagnosed as cataracts, glaucoma, and pseudophakia, began many years after service and were not caused by any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

Standard letters dated in February 2008 and January 2010 satisfied the duty to notify provisions.  

The Veteran service treatment records and VA treatment records have been obtained.  VA examinations were conducted/opinions were obtained in November 2008, December 2014, December 2016, and March 2017.  These examinations/opinions, taken together, demonstrate accurate summarization of the Veteran's reported history and contentions, review of the claims file, and an opinion and rationale based on the evidence.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's January 1965 service entrance examination documented 20/20 vision for each eye.  A June 1968 service treatment record documents the Veteran's complaint of pain in both eyes which he described having had for the past 3 years.  The Veteran was noted to have visual acuity of 20/70 for each eye, no apparent muscle imbalance, and refraction was recommended.  

A refractive error is considered a congenital or developmental abnormality and, by itself, is not a compensable disability. See 38 C.F.R. § 3.303 (c), 4.9.  However, congenital or developmental conditions, if subjected to a superimposed disease or injury, may be service connected for additional disability.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45711 (1990).  

At the Board hearing, the Veteran testified that he had never needed eyeglasses until he joined the service, and that he believes going through gas chambers in firefighting school and his four years of service caused his eye problems.

A September 2004 private treatment record noted that the Veteran was seen with glaucoma.  At that time, the Veteran denied a history of prior ocular surgery, trauma, or steroid use.  The Veteran underwent trabeculectomies of the left eye in September 2004 and of the right eye in December 2004.  

The Veteran was afforded a VA eye examination in November 2008.  The examiner stated that he reviewed the claims file and provided diagnoses of glaucoma and pseudophakia.  The examiner stated that the eye condition documented in the 1968 service treatment record was the need for refraction (glasses), and therefore, the glaucoma was not the result of the eye condition noted in the medical records.   

On VA examination in December 2014, the examiner noted that the Veteran was a:

70 y/o with glaucoma that was found~1985 and treated with drops.  His control was not good and he had trabeculectomy in both eyes.  He had cataract surgery in the early 2000's and has done well.  His glaucoma was noted to be out of control when he was first seen at the L.R. VA in 2014 and laser treatment was done to the left eye last week.  He was found to have diabetes about 3 years ago and is only fair control on pills.  

His glaucoma is not related to any inservice activities and is not caused by his diabetes, which was found 26 years later.  His cataracts were more likely than not age related.  

The December 2014 examiner did not provide an opinion as to whether there was any superimposed disease or injury during service affecting the Veteran's visual acuity, nor was there specific discussion of the inservice exposure to gas and gas chambers. 

The Board again remanded the case in September 2016 to obtain a more thorough examination of the Veteran's eyes. 

On VA examination in December 2016, the examiner stated that the Veteran "did not have diabetic retinopathy.  His glaucoma was not caused by his diabetes.  Diabetes is a risk factor for glaucoma, but he developed the glaucoma 20 years before he was noted to have diabetes.  His cataracts were age related as noted in 2004."

Pursuant to the Board's most recent remand, another VA examination was conducted in March 2017.  The examiner stated that the Veteran was a:

72 y/o, who was noted to be myopic in 1965 and given glasses for this refractive error, developed glaucoma in~1985 and has been treated with drops since diagnosis.  His control was not good and in 2004 he had trabeculectomy in both eyes along with cataract surgery.  He later had revision of the filters and had laser treatment to help control the pressures.  He developed diabetes in 2012 and is treated with pills with good control.
The examiner stated that the Veteran's "refractive error was not the cause of his glaucoma.  His diabetes was found over 20 years after he was found to have glaucoma.  His diabetes as likely as not made his glaucoma worse, but it was not the cause of the glaucoma.  His cataracts were described as age related, nuclear sclerotic."  

In an addendum, the examiner stated:

His eye disabilities from 2008 until the present are related to his glaucoma which was diagnosed in 1985.  His medical treatment for the glaucoma did not control his pressures and in 2004 he had surgery(trabeculectomy in both eyes) which did help control the pressures.  There was no evidence in his [service treatment records] that he had any eye conditions other than a myopic refractive error.  Glasses corrected his vision from 20/70 to 20/20 in each eye in March 1965.  It would not be unusual for a low grade myopia to become evident in a young person in a short period of time.  There was no mention of eye disease or injury during his time in the service related to gas or gas chamber training in firefighter school that would cause his myopia.  His glaucoma was diagnosed 18 years after his separation from the service and there is no mention of an injury or condition during his time in the service that would have caused the glaucoma.  He developed diabetes in 2012, but there were no eye findings related to diabetes on any of his exams.

In a further addendum, the examiner stated:

The eye problems he had from 2008 to the present were reviewed and were 1) uncontrolled glaucoma and 2) refractive error post-op cataract surgery(done on both eyes in 2004).  Since he had had cataract surgery in 2004, the refractive error he had after 2008 was due to over- or under-correction during the cataract surgery and/or the fact that he had to have the filtering procedures revised.  There was no relation between the refractive errors from 2008 to the present and the myopia or exposure to gas chamber training while in the service.  These refractive errors were developmental, not congenital.  His glaucoma was not congenital and was diagnosed in 1985.  Prior to 2008 , he had filtering surgery(trabeculectomy) on both eyes because his glaucoma was not controlled with drops.  The filter in the left eye failed due to a leak, was revised in 2008, and in 2014 required laser treatment to help control the pressure.  The same was true with the filter in the right eye.  It failed in 2010 due to a leak, was revised, and required laser in 2015.  Filter failure can occur in 9-15% of cases.  The problems with pressure control and filter failure were not related to his myopia or exposure to gas chamber training while in the service.  He developed diabetes in 2012, but to date he has not developed disabilities due to diabetes.

The Board finds the March 2017 VA examiner's opinion probative as it includes a discussion of the service treatment records (and the lack of any documentation of these eye disabilities therein) and provides plausible bases for the presence of the current left and right disabilities of cataracts and glaucoma of both eyes.  The examiner specifically discusses and discounts the idea that exposure to gas chambers in service could have caused the current eye disabilities.  He noted "no mention of eye disease or injury during his time in the service related to gas or gas chamber training in firefighter school that would cause his myopia.  His glaucoma was diagnosed 18 years after his separation from the service and there is no mention of an injury or condition during his time in the service that would have caused the glaucoma."  The examiner's rationale that no eye pathology was shown in service is persuasive and uncontradicted in the evidentiary record.  

While the Veteran is competent to report eye symptoms, he does not have the requisite training to diagnose whether he has a chronic eye condition that is attributable to an inservice cause.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.

There is no other competent and probative medical or lay evidence that links the current left and right eye pathology of cataracts, glaucoma, and pseudophakia macular hole, all first noted many years after service, to any aspect of military service.  

The refractive error noted in service is considered a congenital or developmental abnormality and, by itself, is not a compensable disability.  See 38 C.F.R. § 3.303 (c), 4.9.  The record does not demonstrate that any congenital or developmental condition was subjected to a superimposed disease or injury that may be service connected for additional disability.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45711 (1990).  The VA examiner stated that the Veteran's glaucoma and cataracts were unrelated to the refractive error noted in service.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for left and right eye disabilities of cataracts, glaucoma, and pseudophakia is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral eye disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


